Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted February 03, 2021 were received.
Amended claims 1, 2 and 5-21, filed February 03, 2021, are pending and have been fully considered.  Claims 3 and 4 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 2 and 5-21 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a separation apparatus in the form of a chromatography column for expanded bed chromatography, the column having a top and a bottom and comprising: a vertical column tube having a cylindrical side wall and defining an operating space to contain a bed of particles for expanded bed chromatography in use; bottom inlet structure at the bottom of the column where process liquid, containing a cell culture product including insoluble solid material, enters the operating space and fluidizes the bed of particles by upflow through the operating space; and a generally conical fixed cap plate fixed at the top of the column tube side wall to close off the top of the column, the fixed cap plate being exterior to the column tube, in that it does not extend or project inside the column tube side wall, the fixed cap plate having a peripheral fixing portion which is fixed around a top edge of the column tube side wall and has a downwardly-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771